Per Curiam.
It is manifest that the controversy involves substantial questions of both law and fact, touching the validity and priority of conflicting attachment liens, which questions should be fully presented and argued, and maturely considered and determined.
A writ is therefore allowed, to bring up the order of December 31st, 1926, in the attachment suit of Altschuler v. Owen in the Circuit Court, and the proceedings relative thereto; but without staying proceedings by the auditor appointed in this court in the suit of Keppler v. Owen by way of selling the various items of attached property and the conversion of the same into money; the proceeds of the said various items to be separately accounted for by said auditor, and to remain subject to the further order of this court in the premises.